Citation Nr: 1749691	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-59 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel
INTRODUCTION

The Veteran served in the United Stated Air Force between February 1962 and February 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2015 rating decision of the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. There is no probative evidence that the Veteran's bilateral hearing loss had its onset in or is otherwise related to his active service.

2. There is probative evidence that the Veteran's bilateral tinnitus has had a continuity of symptomology after service.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. Service connection for bilateral tinnitus is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist
	
In April 2014, the Veteran presented his Fully Developed Claim Certification. Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA. Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination as "necessary," may still be required prior to the adjudication of the claim. See VA Form 21-526EZ.

The fully developed claim form includes notice regarding what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings. Thus, the notice that is part of the claims form submitted by the Veteran has satisfied VA's duty to notify.

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Tinnitus is a disorder that is capable of lay-observation and the Veteran is competent to relate his post-service symptoms of tinnitus. See Charles v. Principi, 16 Vet. App. 370 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III. Analysis

The Veteran appeared and testified at a hearing in July 2017. The Veteran contends that his current bilateral hearing loss and tinnitus is a result of exposure to acoustic trauma because he worked around airplanes and there was constant noise during his four years of service.  He also took part in weapon training. The Veteran indicated that he used hearing protection during service.  The Veteran stated that he did not have hearing loss or tinnitus before service. He did notice ringing in his ears during service, although it was nothing major. His tinnitus is what bothers him the most. He indicated that ever since his service, he has had tinnitus.  Further, after his discharge, he continued to work around aircraft in a job at United Airlines.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

A review of the record shows that Veteran had a military occupational specialty (MOS) of airplane mechanic.  As such, his claim of in-service noise exposure is presumed credible and an in-service injury of acoustic trauma is acknowledged. 

The Veteran's available service treatment records are negative for hearing loss during service.  Significantly, audiological examination reports conducted at entrance and discharge note no abnormalities. On August 1965 (prior to discharge), the following audiometric data was obtained. 




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
10
LEFT
0
0
5
0
0
5

Further, his hearing was estimated to be "good" at this examination.

The Veteran filed a claim for service connection for bilateral hearing loss in April 2014.  In connection with this claim, he was afforded a VA audiological examination in January 2015.  

The January 2015 VA examiner noted the Veteran's military and post-military noise exposure.  Specifically, the Veteran reported a history of in-service noise exposure with the Air Force for approximately 4 years. He performed aircraft structural maintenance in the service, an MOS with a high probability of noise exposure. He reported exposure to jet aircraft and firearms during qualification, and reported that hearing protection was supplied only on the firing range. He also reported post-military noise exposure occupationally as a ramp worker at United Airlines, but he wore hearing protection.  Additionally, he reported recreational noise exposure to some electric woodsaws in the past (albeit reportedly limited use) without hearing protection. The Veteran denied a history of familial hearing loss, ototoxic medications, dizziness, ear infections, or sinus problems. Regarding tinnitus, the Veteran reported bilateral intermittant tinnitus described as "buzzing that varies in loudness." It occurs approximately once a day, lasting up to an hour. It has been there as long as he can remember and is not sure exactly when it began.  

At the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
20
30
60
65
75
LEFT
15
25
25
55
70
80

Speech audiometry using the Maryland CNC Test revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.

Notably, this report shows bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  The examiner stated that tinnitus is at least as likely as not (50 percent probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  Therefore, as the Veteran has a current diagnosis of bilateral hearing loss and tinnitus, the remaining inquiry is whether such is related to his in-service noise exposure. 

The January 2015 VA examiner gave the opinion that the Veteran's bilateral hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  Specifically, the examiner noted that she reviewed the file and considered the Veteran's reports in reaching her conclusion.  While the examiner found that it is reasonable to assume that the Veteran was exposed to significant noise in service, hearing tests in service showed that the Veteran did not have a significant hearing threshold shift during service beyond normal variability/ expected progression: that there was no hearing loss in service and tests were within normal limits at the time of discharge.  In support of her conclusion, the examiner noted several articles and reports regarding exposure to noise trauma and hearing loss.  

The Veteran's VA medical records indicate that he sought assistance for hearing and tinnitus difficulties.  In September 2015, it is noted that he had worsening hearing loss for "several years." In October 2015, he appeared for a hearing aid consultation.  These were later prescribed and effectively managed through the end of the treatment records.  In December 2015, he started tinnitus therapy.

Based on the foregoing, the Board finds that the probative evidence of record fails to show a link between the Veteran's in-service noise exposure and his current bilateral hearing loss.  As above, the January 2015 VA examiner reviewed the claims file, interviewed the Veteran, and performed an audiological examination.  The examiner specifically noted the Veteran's normal audiological evaluations during service, his history of noise exposure both during and after service, and opined that it was less likely than not that hearing loss is related to military service. 

The Board accords great probative weight to the January 2015 VA examiner's opinion regarding the Veteran's hearing loss as it is predicated on an interview with the Veteran; a detailed review of his records, including his in-service audiological examinations; and current audiometric examinations.  The January 2015 VA examiner's opinion, along with the explanation that the configuration of the Veteran's hearing loss was not consistent with typical noise-induced hearing loss (as discussed in the related articles), sufficiently addresses the potential link between any present hearing loss and service and contains clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary medical opinion of record. 

The Board notes that service connection for a current hearing disability is not precluded where hearing was within normal limits at separation.  See Hensley v. Brown, supra.  However, the examiner's opinion did not solely rest on these findings: the examiner discussed the claimant's lay reports and cited to articles that supported her conclusion.  Therefore, the examiner's opinion is given great probative weight.

The Board notes that the Veteran has contended on his own behalf that his bilateral hearing loss is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and any instance of his military service, to include his exposure to noise, to be complex in nature.  See Woehlaert, supra.  Therefore, while the Veteran is competent to describe his in-service noise exposure and his current problems regarding difficulty hearing, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current hearing loss and his in-service noise exposure.  Moreover, he has offered only conclusory statements regarding the relationship between his in-service exposure to noise and his current bilateral hearing loss.  
Therefore, as the VA examiner possesses the expertise necessary to identify the relevant factors to consider in assessing causality and provided an opinion in consideration of all of the relevant evidence, the Board accords great probative weight to this opinion.  As such, it is not outweighed by the lay opinion asserted by the Veteran.

While the Veteran alleged a continuity of hearing loss symptomatology since service, such history is inconsistent with the record.  As above, in his medical records, the Veteran contends he has had worsening hearing loss for "several years," not since service.  In October 2015, he appeared for a hearing aid consult-approximately 49 years after the Veteran's discharge from service.  As such, the Board finds the Veteran's allegations of continuity of symptomatology with respect to his bilateral hearing loss to be inconsistent with the record.  Moreover, the record fails to show that the Veteran manifested hearing loss within the first year following his active duty service discharge in February 1966.  As such, presumptive service connection, to include on the basis of continuity of symptomatology is not warranted for bilateral sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

However, the Board finds that the Veteran has established a continuity of symptomology for his claim of bilateral tinnitus, a chronic disorder.  He has consistently stated that his tinnitus has been present since service.  Tinnitus is a disorder that is capable of lay-observation and the Veteran is competent to relate his post-service symptoms of tinnitus. See Charles, supra.  

The VA examiner gave the opinion that the bilateral tinnitus did not start in service and is not delayed in onset, but instead is a symptom of (secondary to) hearing loss.  However, the examiner did not offer an opinion about the claimant's reported symptoms of tinnitus since his service.  Given this, the Board accords great probative weight to claimant's reports of tinnitus since service and finds that the Veteran's bilateral tinnitus is established under continuity of symptomology.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Based on the foregoing, the Board finds that service connection is not warranted for bilateral hearing loss.  Service connection is warranted for tinnitus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that the VA examiner's opinion did not address the issue of continuity of symptomology and that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is granted.


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


